 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   JERRY DILLINGHAM,                                     Case No. 1:18-cv-00579-LJO-EPG (PC)
10                    Plaintiff,                           ORDER DENYING PLAINTIFF’S
                                                           MOTION FOR EXPEDITED RULING
11         v.                                              ON PLAINTIFF’S MOTION FOR
                                                           LEAVE TO AMEND
12   F. GARCIA,
                                                           (ECF NO. 58)
13                  Defendant.
14

15          Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma
16   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983.
17          On July 18, 2019, Plaintiff filed a motion for administrative relief. (ECF No. 58). In
18   light of the upcoming settlement conference, Plaintiff asks for an expedited ruling on his
19   motion for leave to amend, and for an expedited screening of his amended complaint.1
20          Plaintiff’s motion is DENIED. The Court will rule on Plaintiff’s motion to amend, and
21   if necessary, screen his complaint, in due course.
22

23
     IT IS SO ORDERED.

24
        Dated:        July 22, 2019                                        /s/
25                                                                 UNITED STATES MAGISTRATE JUDGE
26

27

28
            1
                The Court notes that the parties are not required to present evidence at the settlement conference.

                                                               1
